CARTER, Justice,
with whom VIO-LETTE, Justice joins, dissenting.
I dissent. It is not that the Court’s conclusion is unreasonable in the abstract. It is, rather, that it is not properly for the Court to determine, in the first instance, the policy content of the tax laws of this State.
The Maine Income Tax provisions “piggyback” the federal tax laws. Thus,
[t]he taxable income of a nonresident individual shall be that part of his federal adjusted gross income derived from sources within, this State determined by reference to section 5142 less the deductions and personal exemptions provided in this chapter.
36 M.R.S.A. § 5140 (1978) (emphasis added). By adopting this piggyback approach, “the Legislature intended to resolve a priori, semantic conflicts such as those suggested by the bare words of the statute.” Tiedemann v. Johnson, 316 A.2d 359, 364 (Me.1974).
*61Under federal law, adjusted gross income is gross income, 26 U.S.C. § 61 (1967), minus the deductions specified in 26 U.S.C. § 62 (1976), which now include a deduction for alimony as allowed by section 215. 26 U.S.C. § 62(13) (1976). Prior to taxable years beginning January 1, 1977, however, alimony was an itemized deduction, which was deductible from federal adjusted gross income in determining federal taxable income. 26 U.S.C. § 215 (1978).
As noted, the Maine taxable income of a nonresident is “that part of his federal adjusted gross income derived from sources within this State” minus, among other things, the itemized deductions provided in section 5144.1 For taxable years beginning prior to January 1, 1977, therefore, in proceeding from adjusted gross income to taxable income, a nonresident was allowed a prorated itemized deduction for alimony on Maine income tax.
For taxable years beginning after January 1,1977, however, alimony was not available as an itemized deduction for Maine income tax because of the federal amendment. For taxable years beginning after January 1, 1977, therefore, a nonresident may take an above-the-line deduction for alimony on his Maine income tax only if the alimony is attributable to sources within Maine.
The majority determines that alimony is attributable to Maine if the nonresident pays the alimony from income earned in Maine; the majority concludes that “that is exactly what the Legislature intended.” 455 A.2d at 59. I think this is a strained and wholly unwarranted construction of the statute. The Legislature has had over five years to amend Maine’s income tax laws to reflect the change in the federal status of alimony from an itemized deduction to an above-the-line deduction if it wished to do so. The Legislature has made several changes in the tax laws but it has not paralleled a change in the federal law on that point.
It is not the task of this Court to correct gratuitously any perceived omission by the Legislature. In the effort to transform a pre-1977 itemized deduction into a post-1977 above-the-line deduction, the majority spawns an artificial and empirically unsupportable construction of the language of section 5142. It was properly for the Legislature to adopt the federal-state piggyback approach to the tax laws. It did so. It is now solely the task of the Legislature to *62maintain'that piggyback position. If the Legislature does not maintain this position, either intentionally or unintentionally — and we will rarely know why — the plain meaning of the statute should prevail. Franklin Property Trust v. Foresite, Inc., 438 A.2d 218, 222 (Me.1981).
This Court does not have a roving commission to remove all inconsistency from the State’s tax laws on matters of tax policy. The Court should rest satisfied with the performance of its proper function of construction of the tax laws and be content to let the Legislature take whatever time it desires to make those tax laws.

. Prior to January 1, 1980, § 5144 provided:
1. General. If the federal taxable income of a nonresident individual is determined by itemizing deductions from his federal adjusted gross income, he may elect to deduct his itemized deductions connected with income derived from sources within this State in lieu of taking the standard deduction. Subject to the limitation in subsection 2, the itemized deductions of a nonresident individual shall be the same as for a resident individual determined under section 5125. A husband and wife both of whom are required to file returns under this Part shall be allowed to itemize deductions connected with income derived from sources within this State only if both elect to itemize their deductions.
2. Limitation. If the amount of adjusted gross income a nonresident individual would be required to report under section 5121 if he were a resident, exceeds by more than $100 the amount of adjusted gross income he receives from sources within this State, his itemized deductions shall be limited by the percentage which his adjusted gross income from sources within this State is to the adjusted gross income he would be required to report if he were a resident. For purposes of this apportionment, a nonresident individual may elect to treat his federal adjusted gross income as adjusted gross income from sources within this State unless the amount of the modifications increasing federal adjusted gross income under section 5122 would exceed $100.
Section 5144 was repealed and replaced by § 5144-A, effective January 1, 1980, which provides essentially the same proration of itemized deductions. Section 5144-A provides:
The itemized deductions of a nonresident individual shall be determined in accordance with the provisions for a resident individual as contained in section 5125 and multiplied by a percentage arrived at by dividing the nonresident’s adjusted gross income from sources within this State by his adjusted gross income he would be required to report if he were a resident.